Citation Nr: 1726132	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-25 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to recognition as the Veteran's surviving spouse for VA benefit purposes. 

2. Entitlement to an effective date earlier than May 13, 2004, for the grant of service connection for coronary artery disease.


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Nashville, Tennessee certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the Nashville RO.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for coronary artery disease was received on June 24, 2004.  Service connection was granted effective May 13, 2004, based on echocardiogram findings documenting diminished left ventricular systolic function on that date.

2.  There is no communication prior to May 13, 2004 which may be considered a formal or informal claim for service connection for coronary artery disease; May 13, 2004 is the earliest possible effective date for the benefit allowed by law.

3.  The Veteran died in May 2005.  Service-connected coronary artery disease was identified as a significant contributing factor in his death, and, as a result, the Appellant was awarded Dependency and Indemnity Compensation (DIC) benefits based on her status as the Veteran's surviving spouse.

4.  Appellant remarried in February 2006.  At the time of her remarriage, she was 54-years-old.

5.  Appellant's entitlement to VA DIC benefits were terminated effective February 1, 2006, based on her remarriage.





CONCLUSIONS OF LAW

1.  The criteria for recognition as the Veteran's surviving spouse have not been met.  38 U.S.C.S. §§ 101(3), 103, 1541, 5107, 5121 (LexisNexis 2017); 38 C.F.R. §§ 3.50, 3.52, 3.54, 3.55, 3.205, 3.816 (2016).

2.  The criteria for an effective date prior to May 13, 2004, for the grant of service connection for coronary artery disease, have not been met.  38 U.S.C.S. 
§§ 5101, 5107, 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to his death in May 2005, the Veteran was service-connected for coronary artery disease, among other disabilities.  The effective date of the grant of service connection for coronary artery disease was May 13, 2004.  

Generally, the assignment of effective dates is governed by 38 U.S.C.S. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency indemnity compensation (DIC), or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.S. § 5110 (a). Additionally, 38 U.S.C.S. § 5110(g) provides that, subject to the provisions of 38 U.S.C.S. § 5101, where compensation benefits are awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  38 U.S.C.S. § 5110(a); 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581   (Fed. Cir. 1997). 

An exception to the regulations regarding effective dates for disability compensation involves a Veteran who qualifies as a member of the Nehmer class under 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989).  Under the regulation, a Nehmer class member is a veteran who served in the Republic of Vietnam and who has a "covered herbicide disease." 

In January 2011, the Nashville, Tennessee RO identified the Veteran as a potential Nehmer class member based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  See 75 Fed. Reg. 53202 (August 31, 2010) (amending 38 C.F.R. § 3.309(e) to add the above heart disease to the list of presumptive diseases associated with exposure to Agent Orange).  "Ischemic heart disease" includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.

In a January 2012 rating decision, and an August 2013 Statement of the Case, the RO considered whether retroactive benefits were warranted based on the addition of ischemic heart disease to 38 C.F.R. § 3.309(e) but ultimately determined that because VA had not denied the Veteran's claim for service connection for coronary artery disease on or after September 25, 1985 and before August 31, 2010, an earlier effective date of service connection was not warranted.  See 38 C.F.R. § 3.816(c).

The Appellant disagreed, and this appeal ensued.  Notwithstanding the RO's handling of this case as a standard claim of entitlement to an earlier effective date of service connection, the Board finds that the threshold issue of whether the Appellant may be recognized as the Veteran's surviving spouse, such that she may be entitled to any benefits flowing from the award of an earlier effective date of service connection in this case, must first be addressed.  As the Board in this decision concludes that the Appellant is not entitled to recognition as the Veteran's surviving spouse, the case must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Under § 3.50, a "surviving spouse" is a person whose marriage to the Veteran meets the requirements outlined in § 3.1(j) of the regulations, "who was the spouse of the veteran at the time of the Veteran's death" and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.S. § 101(3); 38 C.F.R. § 3.50(b) (emphasis added).  Following a surviving spouse's remarriage, VA Dependency and Indemnity Compensation benefits terminate.  Id.; see also 2 Op. Att'y Gen. 95 (1828).  However, the remarriage of the surviving spouse of a veteran shall not bar the furnishing of benefits specified in paragraph (5) to such person as the surviving spouse of the veteran if the remarriage occurs after the surviving spouse attains the age of 57.  38 U.S.C.S. § 103(d)(2)(B) (2016).  Notwithstanding the previous sentence, the remarriage after age 55 of the surviving spouse shall not bar the furnishing of medical care for survivors of certain benefits under 38 U.S.C.S. § 1781 (West 2014).  The benefits listed under paragraph (5) include only dependency and indemnity compensation, medical care for survivors and dependents of certain veterans, educational assistance, and housing loans. 38 U.S.C.S. § 103(d)(5); 38 C.F.R. § 3.55.

The record reveals that the Veteran and Appellant married in April 1970.  According to the Veteran's certificate of death, Appellant remained married to the Veteran at the time of his death.  Accordingly, Appellant was a "surviving spouse" at the time of the Veteran's death.

In February 2006, Appellant contacted VA and reported that she remarried on February 17, 2006.  As she was under the age of 55 at the time of her remarriage, the RO determined that she no longer qualified as a "surviving spouse," and her DIC benefits were terminated effective February 1, 2006, the first month of the remarriage.  The Board agrees.  Significantly, the Appellant has not argued otherwise.  

Even assuming arguendo that the Appellant was currently entitled to recognition as the Veteran's surviving spouse, an earlier effective date of service connection for coronary artery disease would not be warranted in this case.  Here, VA had not previously denied a claim for service connection for a heart disorder between September 25, 1985 and May 13, 2004.  As such, the effective date provisions of 38 C.F.R. § 3.816 (d)(1) are not applicable.  Additionally, as the effective date for adding ischemic heart disease as a presumptive disease was August 31, 2010, the application of the provisions 38 C.F.R. § 3.114(a) governing the assignment of effective dates would not result in a more favorable outcome, as these provisions do not allow for an assignment of an effective date earlier than the date of the change in the law, that is, August 31, 2010, which post-dates the assigned effective date in this case.

While the Board is sympathetic to the Appellant's argument that an effective date earlier than May 13, 2004 should be awarded, the Board is without a legal basis to award her claim, both as a result of the fact that she is not entitled to recognition as the Veteran's surviving spouse, and because the applicable regulatory provision do not provide a basis for an earlier effective date.  In sum, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.S. 





§§ 503, 7104; Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for VA benefit purposes is denied.

Entitlement to an effective date earlier than May 13, 2004, for the award of service connection for coronary artery disease is denied.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


